DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/22, 3/30/21, and 9/24/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axmon et al. (US 2016/0345222).
Regarding claim 1, Axmon teaches a network entity (network node) [paragraph 84] for managing mobility in a wireless communication system, the network entity comprising:
a transceiver (I/O) [Figure 7, item 706]; and
a processor [Figure 7, item 702] operably coupled to the transceiver, wherein the processor is configured to:
determine an initial mobility management configuration (handover configuration) for a user equipment (UE) in a serving cell based on cell configuration information (information regarding UE handover received from at least one cell in the network) (network node determines handover configuration based on information regarding UE handover received from at least one cell in the network) [paragraphs 88-91];
identify a current context (mobility profile) of the UE based on reports (signals received from the UE and/or mobility profile information transmitted by the UE) received from the UE (network node determines a mobility profile for the UE based on signals received from the UE and/or mobility profile information transmitted by the UE) [paragraphs 150, 155];
determine (provision) an updated mobility management configuration (handover configuration with at least one movement criterion) for the UE based on the current context of the UE (network node provisions handover configuration with at least one movement criterion based on mobility profile) [paragraphs 150, 152, 155];
transmit a configuration message to update the UE with the updated mobility management configuration (network node provides handover configuration with at least one movement criterion which would update an existing handover configuration) [paragraph 154];
determine whether to trigger a handover of the UE based on comparison of the serving cell and neighbor cell measurements with thresholds (UE decides when to execute handover based on signal measurements on the source cell and at least one predetermined target cell) [paragraphs 94-97]; and
trigger the handover based on the updated mobility management configuration (UE decides when to execute handover based on handover configuration with at least one movement criterion) [paragraphs 154, 161, 165].
		Regarding claim 3, Axmon teaches the network entity of Claim 1, wherein:
the initial mobility management configuration for the UE includes a white list of cells (target cells) [paragraph 94] for performing the handover to and measurement reporting (reportConfigEUTRA) configurations including at least one of thresholds (threshold parameter) [paragraphs 128-129], offsets (specific cell offsets) [paragraph 113], hysteresis values (hysteresis parameter) [paragraph 112], time-to-trigger values, and periodicity of reports (handover configuration includes target cells for performing handover and measurement reporting configurations including threshold parameters, specific cell offsets, and hysteresis parameters); and
the updated mobility management configuration includes a modification to one or more of the white list and the measurement reporting configurations in the initial mobility management configuration to modify mobility management of the UE based on the current context of the UE (handover configuration is provisioned with at least one movement criterion based on mobility profile of the UE) [paragraphs 150, 152, 155].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2016/0345222) in view of Jokela et al. (US 2021/0076271).
Regarding claim 2, Axmon teaches the cell configuration information includes an estimated mobility profile of the UE within the serving cell (network node receives mobility profile from UE) [paragraph 155]; and to determine the initial mobility management configuration, the processor is configured to determine the initial mobility management configuration when a signaling connection between the UE and the network entity is initially established (in good radio conditions in connection with the network node of the source cell) or reestablished (UE is pre-configured by source cell while the UE is in good radio conditions in connection with the network node of the source cell) [paragraphs 94-95], but does not explicitly teach that the cell configuration information includes information indicating a size and a deployment type of the serving cell.  In an analogous prior art reference, Jokela teaches that an initial mobility configuration (handover configuration) may be based on a size (cell size) and a deployment type (geography) of the cell [paragraphs 44-45].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Axmon to allow the cell configuration information to include information indicating a size and a deployment type of the serving cell, as taught by Jokela, in order to select suitable handover candidates to include in the configuration.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2016/0345222) in view of Nunzi et al. (US 2017/0194109).
Regarding claim 4, Axmon teaches the current context for the UE includes information indicating at least one of a location of the UE (position of the UE) [paragraph 168], a movement direction of the UE (rate of change of direction) [paragraph 159], a movement speed of the UE (speed of the UE) [paragraph 157], and a quality of service (QoS) metric for communications of the UE, but does not explicitly teach the processor is further configured to determine whether to activate at least one of a Self- Organizing Network (SON) and Minimization of Drive Tests (MDT) measurements for the UE, based on the current context of the UE.  In an analogous prior art reference, Nunzi teaches a processor (NodeB) is configured to determine whether to activate at least one of a Self- Organizing Network (SON) and Minimization of Drive Tests (MDT) measurements for the UE (user equipment), based on the current context (dynamic conditions) of the UE (NodeB determines dynamic conditions for activating MDT measurements in the user equipment) [paragraphs 89-90].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Axmon to allow the processor to further be configured to determine whether to activate at least one of a Self- Organizing Network (SON) and Minimization of Drive Tests (MDT) measurements for the UE, based on the current context of the UE, as taught by Nunzi, in order to avoid performing measurements in conditions where they may be less accurate.
Claim 14 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. (US 2016/0345222) in view of Kumar et al. (US 2020/0145977).
Regarding claim 6, Axmon does not explicitly teach to identify the current context of the UE, the processor is configured to: identify, based on the reports received from the UE, a beam ID and a signal metric for one or more beams in the serving cell, wherein the signal metric includes at least one of RSRP, RSRQ, and SINR, and identify, based on the reports received from the UE, beam IDs and associated signal metrics for one or more beams of one or more neighboring cells; and the processor is further configured to determine a location of the UE, relative to a center of the serving cell, based on the beam IDs and the associated signal metrics of the serving cell and the one or more neighboring cells, wherein the current context of the UE includes the determined location of the UE.  In an analogous prior art reference, Kumar teaches to identify the current context (position) of the UE, a processor (gNB or LMF) is configured to: identify, based on the reports received from the UE, a beam ID (beam identification) and a signal metric (RSSI, RSRP) for one or more beams in the serving cell (gNB receives beam identification and RSSI and/or RSRP measurements of the beams) [paragraphs 138-139, 141], wherein the signal metric includes at least one of RSRP , RSRQ, and SINR, and identify, based on the reports received from the UE [paragraphs 139, 141], beam IDs and associated signal metrics for one or more beams of one or more neighboring cells (gNB receives beam identification and RSSI and/or RSRP of at least a second base station) [paragraphs 137-139]; and the processor is further configured to determine a location of the UE, relative to a center of the serving cell, based on the beam IDs and the associated signal metrics of the serving cell and the one or more neighboring cells, wherein the current context of the UE includes the determined location of the UE (gNB determines location of mobile device based on the at least one measurement) [paragraphs 141-142].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Axmon to allow to identify the current context of the UE, the processor is configured to: identify, based on the reports received from the UE, a beam ID and a signal metric for one or more beams in the serving cell, wherein the signal metric includes at least one of RSRP, RSRQ, and SINR, and identify, based on the reports received from the UE, beam IDs and associated signal metrics for one or more beams of one or more neighboring cells; and the processor is further configured to determine a location of the UE, relative to a center of the serving cell, based on the beam IDs and the associated signal metrics of the serving cell and the one or more neighboring cells, wherein the current context of the UE includes the determined location of the UE, as taught by Kumar, in order to determine the location of the UE in a network where positioning signals are transmitted directionally.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 5, 7-10, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647